Citation Nr: 0811157	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status-post 
operative acoustic neuroma, claimed as due to exposure to 
herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to status-post operative acoustic 
neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1968 to January 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision that, in part, 
denied service connection for status-post operative acoustic 
neuroma and for bilateral hearing loss.  The veteran timely 
appealed.

In May 2007, the veteran withdrew his prior request for a 
Board hearing, in writing.

In October 2007, the veteran cancelled his hearing before RO 
personnel that was scheduled for October 18, 2007.

The Board notes that, in an October 1999 decision, the RO 
denied service connection for bilateral hearing loss as not 
well grounded.  The RO readjudicated the claim in July 2002, 
denying it on the merits.  Neither of the RO's decisions 
considered the claim on the basis of exposure to herbicides 
or as secondary to the status-post operative acoustic 
neuroma, which potentially provides a "new cause of action" 
under 38 C.F.R. § 3.310-not subject to the usual requirement 
of new and material evidence to reopen.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  Hence, the Board may adjudicate the 
veteran's current claim for service connection for bilateral 
hearing loss as an original, rather than as a reopened, 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2008, the veteran's representative raised the 
issues of entitlement to service connection for diabetic 
retinopathy and for hypertension-each claimed as secondary 
to the service-connected diabetes mellitus with impotence.  
As those issues have not been adjudicated, they are referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Status-Post Operative Acoustic Neuroma 

The veteran contends that his status-post operative acoustic 
neuroma is the result of exposure to herbicides in Vietnam 
during his active service.  Records reflect that he was first 
treated for an acoustic neuroma in 1997, and that he 
underwent radiation treatment and gamma knife surgery in 
1998.

Medical records document a history of right acoustic neuroma, 
status-post resection, doing well on follow-up in August 
2002.

The Board notes that acoustic neuroma is not listed among the 
diseases or disabilities subject to presumptive service 
connection on the basis of herbicide exposure in Vietnam.  
38 C.F.R. § 3.309(e). 

The evidence needed to substantiate the claim for service 
connection is competent evidence that the current disability 
is the result of the exposure or other disease or injury in 
service.

Under these circumstances, the RO or AMC should afford the 
veteran an examination to determine whether he currently has 
status-post operative acoustic neuroma that is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Bilateral Hearing Loss

The issue of service connection for bilateral hearing loss, 
claimed as secondary to the status-post operative acoustic 
neuroma, is inextricably intertwined with the veteran's 
appeal for service connection for status-post operative 
acoustic neuroma.  Consideration of the claim for service 
connection for bilateral hearing loss must, therefore, be 
deferred.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); see 
also 38 C.F.R. § 4.16(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.   Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for status-post 
operative acoustic neuroma, since 
September 2002; and for bilateral hearing 
loss, since July 2002.  After securing 
the necessary release(s), obtain these 
records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of status-post operative 
acoustic neuroma and bilateral hearing 
loss; and to determine whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service exposure to herbicide or other 
disease or injury suffered by the 
veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal for service connection 
for status-post operative acoustic 
neuroma, and for bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



